Title: To Benjamin Franklin from Jonathan Williams, Jr., 31 January 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond. Sir
Nantes Jan. 31. 1783
The Bearer is the Honble. John Wheelock President of Dartmouth College, who has come to Europe with a Deputation from the Trustees, supported by strong Recommendations from the first Characters in America, in order to obtain Donations for an Institution for the propagation of Knowledge & Virtue.

The respectable Recommendations Mr. Wheelock has with him make it unnecessary for me to add to them & I assure myself his personal merit joined to the Importance of his mission will entitle him to your Friendship and support.
Mr. Wheelocks Brother accompanys him and I equaly recommend him to your Notice.
I am with the highest Respect Your dutifull & affectionate Kinsman
Jona Williams J
His Excelly Benjn Franklin Esqr.
 
Notation: Williams Mr. Jona. Nantes Jany. 31. 1783
